                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-15-68-GF-BMM

                 Plaintiff,
       vs.

LLOYD THOMAS RIDER, III,                                  ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 4, 2019. (Doc. 70.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held October 3, 2019. (Doc. 69.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 3, 2019. (Doc.

69.) The United States accused Mr. Rider (Rider) of violating his conditions of

supervised release by 1) committing another crime; 2) by consuming alcohol; 3) by
using methamphetamine; 4) by using a controlled substance; and 5) by knowingly

communicating with a person convicted of a felony without first obtaining the

permission of his probation officer. (Doc. 62 at 2 and 3.) Rider admitted to the

allegation excluding alleged violations 1 and 4. (Doc. 69.) The government

satisfied its burden of proof with respect to alleged violation 5. (Doc. 69) Judge

Johnston found that Rider’s violations warrant revocation, and recommended a

sentence of 9 months of custody, with 18 months of supervised release to follow.

(Doc. 78 at 4.)

      These violations prove serious and warrant revocation of Rider’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 70) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Lloyd Thomas Rider, III be

sentenced to a term of custody of 9 months with 18 months of supervised release to

follow.

      DATED this 7th day of October, 2019.
